DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 16/554,233 filed 8/28/2019.
Claims 1-20 are pending.
Claims 5, 6, 12, 13, 18, and 19 are rejected under 35 U.S.C. 112(b).
Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 101.
Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by London (US Patent Pub 2015/0142704).
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over London US Patent Pub 2015/0142704) in view of Surendran et al. (US Patent Pub 2010/0318537).
Information Disclosure Statement
The information disclosure statement filed 8/28/2019 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Specification
The disclosure is objected to because of the following informalities:
At para. 0021, about halfway through, there is a left parenthesis with no closing parenthesis. 
Appropriate correction is required.

Claim Objections
Claims 6, 13, and 19 are objected to because of the following informalities:  
Claim 6, line 2, “cells of in each table” should be corrected as desired.
Claims 13 and 19 are objected for the same reasons as claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 6, 12, 13, 18, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “a plurality of tables representing each knowledge domain.”  First, there is a lack of antecedent basis for “each knowledge domain.”  Second, “the response relating to one or more concepts” lacks antecedent basis.  Third, it is unclear what the relationship is between a table and a knowledge domain.  The limitation does not specify whether one table represents a corresponding knowledge domain or a plurality of tables represents a single knowledge domain.  Clarification is required.
Claim 6 recites “each table” and “each knowledge domain”.  There is a lack of antecedent basis for these limitations in the claims.  
Claims 12 and 18 are rejected for the same reasons as claim 5.
Claims 13 and 19 are rejected for the same reasons as claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Pursuant to the 2019 Patent Eligibility Guidelines, the two prong test is used to determine whether claims are directed to statutory subject matter.  
In step 1, claims 1-5 are directed to a statutory category of a process.  Claims 8-12 are directed to a machine.  Claims 15-18 are directed to a manufacture.
In step 2A, prong one, claims are evaluated to determine whether they are directed to an abstract idea and falls under one of the enumerated categories.  In this case, claims 1-5, 8-12, and 15-18 fall under the category of certain methods of organizing human activity with specifically dealing with managing personal behavior or relationships or interactions between people.  For example, claim 1 is directed to a dialog system (i.e., a conversation) between two entities, making a judgment based on the query and response, and providing an updated response if the initial response is one that is unexpected.
In step 2A, prong two, claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application.  Here, claim 1 as a whole does not integrate the recited abstract into a practical application.  While the claim recites “system”, this could be broadly interpreted as any system of conversation, such as telephonic.  
In step 2B, claims are evaluated to determine whether the claim provides an inventive concept and thus, recites “significantly more than the abstract idea.”  For similar reasons as explained above, claim 1 does not recite any inventive concepts that would amount to significantly more than the abstract idea of having a conversation and revising a response.  For at least these reasons, claim 1 is directed to an abstract idea without significantly more.
Claims 8 and 15 are similarly rejected.  While claims 8 and 15 recite computer components such as a processor, a computing environment, and a non-transitory computer storage medium, these computer components are recited at a high level of generality that do not provide meaningful limits on the abstract idea.  For these reasons, claims 8 and 15 are also directed to an abstract idea without significantly more.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea.  Claim 2 recites the additional limitations of providing a reconstructed query using terms or concepts and submitting the reconstructed query to a knowledge domain and obtaining results from the knowledge domain.  The broadest reasonable interpretation of these limitations merely require asking a question to a knowledge domain, such as another individual, and getting some answer to that question.  The claim as a whole does not integrate the abstract idea into a practical application.  It also does not recite limitations that would amount to significantly more than the abstract idea.     
Claim 3 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim 3 recites the same abstract idea.  Claim 3 recites the additional limitations of mapping the search result to an updated response.  The broadest reasonable interpretation of these limitations merely require a person mentally associating or even writing down the acquired knowledge (i.e., search results) to a new type of response.  The claim as a whole does not integrate the abstract idea into a practical application.  It also does not recite limitations that would amount to significantly more than the abstract idea.     
Claim 4 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim 4 recites the same abstract idea.  Claim 4 recites the additional limitations of  learning and extracting judgment reasoning knowledge (i.e., common sense) from the search results.  The broadest reasonable interpretation of these limitations merely require a person to learn from the experience and acquired knowledge.  The claim as a whole does not integrate the abstract idea into a practical application.  It also does not recite limitations that would amount to significantly more than the abstract idea.     
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea.  Claim 5 recites the additional limitations of mapping the response relating to one or more concepts to one or more search results in tables representing knowledge domains.  The broadest reasonable interpretation of these limitations merely require a person mentally associating or even writing down the acquired knowledge (i.e., search results) to a response.  The claim as a whole does not integrate the abstract idea into a practical application.  It also does not recite limitations that would amount to significantly more than the abstract idea.     
Claims 9-12 are essentially the same as claims 2-5, respectively.  Therefore, they are rejected for the same reasons.
Claims 16-18 are essentially the same as claims 2, 3 and 4, and 5, respectively.  Therefore, they are rejected for the same reasons. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of [computer hardware components] that are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to [what do the components do as recited in the claim] does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
Claims 1-5, 8-12, and 15-18 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection.
 
Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by London (US Patent Pub 2015/0142704).
In regards to claim 1, London discloses a method, by a processor, for applying judgment reasoning knowledge in a dialog system, comprising:
a.	determining a response to a query, during a dialog using the dialog system, fails to comply with one or more expected response patterns to one of a plurality of query responses (London at Fig. 6A, 6B; paras. 0240-241)1; and
b.	providing an updated response to the query with judgment reasoning knowledge matching the updated response with the one or more expected response patterns.  London at paras. 0241-242.2
In regards to claim 2, London discloses the method of claim 1, further including:
a.	providing a reconstructed query using one or more selected terms, concepts, or a combination thereof trained from the query, the response, or a combination thereof (London at para. 0241)3;
b.	submitting the reconstructed query to a knowledge domain (London at para. 0241).4; and
c.	obtaining one or more search results from the knowledge domain in response to submitting the reconstructed query.  London at para. 0241.5
In regards to claim 3, London discloses the method of claim 2, further including mapping the one or more search results into the updated response.  London at paras. 0241-242.6
In regards to claim 4, London discloses the method of claim 2, further including learning and extracting the judgment reasoning knowledge from the one or more search results.  London at paras. 0135, 0241-242.7
In regards to claim 5, London discloses the method of claim 1, further including further mapping the response relating to one or more concepts with one or more search results provided in a plurality of tables representing each knowledge domain.  London at paras. 0060, 0097, 0138, 0241-42.8
In regards to claim 7, London discloses the method of claim 1, further including initializing a machine learning mechanism to learn, extract, and infer the judgment reasoning knowledge.
In regards to claim 8, London discloses a system for applying judgment reasoning knowledge in a dialog system in a computing environment, comprising:
a.	one or more processors with executable instructions (London at para. 0051) that when executed cause the system to:
i.	determine a response to a query, during a dialog using the dialog system, fails to comply with one or more expected response patterns to one of a plurality of query responses (London at Fig. 6A, 6B; paras. 0240-241)9; and 
ii.	provide an updated response to the query using judgment reasoning knowledge for matching the updated response with the one or more expected response patterns.  London at paras. 0241-242.10
Claims 9-12 and 14 are essentially the same as claims 1-4 and 7, respectively.  Therefore, they are rejected for the same reasons.
In regards to claim 15, London discloses a computer program product for, by one or more processors, applying judgment reasoning knowledge in a dialog system in a computing environment, the computer program product comprising a non-transitory computer readable storage medium having computer-readable program code portions stored therein (London at paras. 0051, 0069), the computer-readable program code portions comprising:
a.	an executable portion that determines a response to a query, during a dialog using the dialog system, fails to comply with one or more expected response patterns to one of a plurality of query responses (London at Fig. 6A, 6B; paras. 0240-241)11; and
b.	an executable portion that provides an updated response to the query using judgment reasoning knowledge for matching the updated response with the one or more expected response patterns.  London at paras. 0241-242.12
Claims 16-18 and 20 are essentially the same as claims 2, 3 and 4, 5 and 14, respectively.  Therefore, they are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over London US Patent Pub 2015/0142704) in view of Surendran et al. (US Patent Pub 2010/0318537) (Surendran).
In regards to claim 6, London discloses the method of claim 1, further including:
a.	creating a graph with a plurality of nodes representing one or more concepts (London at paras. 0058, 0060, 0089, 0096)13;
b.	identifying a link between one or more of the plurality of nodes having a semantic similarity (London at paras. 0014, 0144-5)14; and
c.	assigning a weighted value between each path of each link between the one or more of the plurality of nodes.  London at paras. 0014, 0144-5.15
London does not expressly disclose that the graph represents a plurality of cells in each table corresponding to each knowledge domain, wherein each of the plurality of cells represents one or more concepts.  London does disclose a business knowledge repository, which is a database of knowledge.  London at paras. 0009, 0088.  However, it is conceded there is not express disclosure of a plurality of cells in tables representing each knowledge domain.
Surendran discloses a system and method for providing knowledge to users.  Surendran at abstract.  The system provides a knowledge database, which is a multidimensional table that is responsible for being exposed as a knowledge graph and enables mapping of data and the ontology.  Surendran at para. 0038.  Thus, much like London, Surendran discloses a knowledge graph that represents knowledge data stored in a database and in addition, that knowledge data is stored in multiple tables.  
London and Surendran are analogous art because both are directed to using a knowledge base and a knowledge graph to service users.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify London by adding the feature of having a database with tables corresponding to knowledge domains and having a plurality of cells, wherein the plurality of cells represents one or more concepts, as disclosed by Surendran.
The motivation for doing so would have been to enable the unifying and mapping of knowledge and data.  Surendran at para. 0038.

Claims 13 and 19 are essentially the same as claim 6 in the form of a system and a computer program product, respectively.  Therefore, they are rejected for the same reasons.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Overell et al. (US Patent Pub 2011/0307435) discloses a system and method for extracted knowledge from unstructured text.
Ni et al. (US Patent Pub 2013/0029307) discloses a system and method for a question answering system.
Huang et al. (US Patent Pub 2010/0049517) discloses a system and method for an automated answering system in a conversation service.
Hill et al. (US Patent Pub 2004/0162724) discloses a system and method for managing conversations to derive concepts in the communication.
Valles (US Patent 7,302,383) discloses a system and method for developing conversational applications utilizing knowledge repositories.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is 571-272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 Fig. 6A shows expected response patterns to a plurality of query responses.  The system detects an unknown word (i.e., determining a response to a query … fails to comply with one or more expected response patterns…).
        2 The system uses a reasoning and inference engine to infer that the unknown word is based on the expected response patterns.  It queries external data sources and learns the unknown word and stores the new information learned about the unknown word in its knowledge repository for future use (i.e., providing an updated response to the query…).
        3 The system checks external data sources using the unknown word (i.e., providing a reconstructed query using one or more selected terms, concepts, or a combination thereof from the query). 
        4 The system checks external sources using the unknown word (i.e., submitting the reconstructed query to a knowledge domain).
        5 The system analyzes the information from the external databases (i.e., obtaining one or more search results from the knowledge domain …).
        6 The learned information is used to add to the system’s knowledge database (i.e., mapping the one or more search results into the updated response).
        7 The system learns from the information (i.e., extracting the judgment reasoning knowledge) retrieved from the external sources (i.e., one or more search results).
        8 The system has many database having tables, which comprise knowledge domains which are searched to retrieve information and knowledge (i.e., one or more search results) which are used to map the response in the knowledge graph.
        9 Fig. 6A shows expected response patterns to a plurality of query responses.  The system detects an unknown word (i.e., determining a response to a query … fails to comply with one or more expected response patterns…).
        10 The system uses a reasoning and inference engine to infer that the unknown word is based on the expected response patterns.  It queries external data sources and learns the unknown word and stores the new information learned about the unknown word in its knowledge repository for future use (i.e., providing an updated response to the query…).
        11 Fig. 6A shows expected response patterns to a plurality of query responses.  The system detects an unknown word (i.e., determining a response to a query … fails to comply with one or more expected response patterns…).
        12 The system uses a reasoning and inference engine to infer that the unknown word is based on the expected response patterns.  It queries external data sources and learns the unknown word and stores the new information learned about the unknown word in its knowledge repository for future use (i.e., providing an updated response to the query…).
        13 Knowledge Tree Graphs (i.e., a graph) are created, each having a plurality of nodes corresponding to a knowledge domain. Each node represents one or more concepts.  They correspond to knowledge templates, which are stored in databases (i.e., representing a plurality of cells of each table corresponding to each knowledge domain).
        14 The context and meaning engine comprises a semantic engine for determining relationships between nodes of the knowledge graph (i.e., identifying a link between one or more nodes…).  The relationship is based on semantics deriving context and meaning (i.e., having a semantic similarity).
        15 A weight is assigned to edges between nodes of the knowledge tree graph that represents the strength of the relationship between the nodes.